DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 4/19/2021.
3.	This Office Action is made Non-Final.
4.	Claims 6, 32, and 58 are currently cancelled.
5.	Claims 1-5, 7-31, 33-57, and 59-65 are pending. 
Response to Arguments
6.	Applicant's arguments regarding the claims filed in the RCE dated 4/19/2021 have been fully considered but they moot in light of new grounds of rejection set forth herein as necessitated by amendment in RCE.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-5, 7-31, 33-57, 59-65 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. US 20160226645 hereafter Kim in view of PARK US 20170041923 hereafter Park.

As to Claim 1.  (Currently Amended) 	   Kim discloses a method for wireless communication at a user equipment (UE), comprising [Fig. 12, Section 0010: A method of a user equipment (UE) transmitting uplink signal to base station/BS and receiving downlink control information from BS in a wireless communication system]:
identifying a base sequence for transmission of an uplink control message [Sections 0046, 0072: PUCCH (physical uplink control channel) transmission of a UE is conceptually identical to UCI (Uplink Control Information/Message) transmission on PUCCH. PUCCH transmission is defined by a cyclic shift of a base sequence and a sequence group number defined by shift pattern using pseudo-random sequence pattern that is initialized to a specific initial value for PUCCH],
receiving signaling [i.e. Higher-layer signaling or PDCCH/DCI from eNB/base station; Section 0089: A value transmitted to a UE from an eNB through higher-layer signaling] that indicates a UE-specific initial shift [i.e. CCE index, BSI, or specific initial value for PUCCH] to be used with the base sequence [Figs. 6, 9, Sections 0010, 0018, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE) in the PDCCH. UE receives specific parameter sets to use when generating uplink signal. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select];
	determining bits associated with hybrid automatic repeat request (HARO) feedback [i.e. HARQ/ACK/NACK] in a payload [i.e. Information including the SR, 1 or 2 Bits HARQ-ACK and/or PUCCH payload] of uplink control information [i.e. UCI] for the uplink control message [Table 9 Depicts (PUCCH formats and UCI mapping), Sections 0046, 0078-0080, 0109: PUCCH carry uplink control information (UCI) and PUCCH transmission of a UE is identical to UCI. The PUCCH is used to transmit the following control information: (see 0078): SR (scheduling request, see 0079); HARQ/ACK or 1-bit HARQ-ACK/2-bit HARQ ACK (see 0080) is transmitted. In addition to the PUCCH resource index, ACK/NACK transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence, and a hopping pattern may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE], 
determining a shifted sequence of the base sequence based at least in part on the UE-specific initial shift and bits associated with the HARQ feedback [see 0080 and 0109] in the payload [i.e. PUCCH payload] of the uplink control information [Sections 0010, 0109, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE). In addition to the PUCCH resource index, ACK/NACK (i.e. HARQ feedback) transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select],
	and transmitting the uplink control information in the uplink control message [i.e. UCI/PUCCH Transmission], wherein the uplink control message is based at least in part on the shifted sequence [Sections 0072, 0086, 0109, 0142: PUCCH transmission is defined by a cyclic shift of a base sequence defined by sequence shift patterns. Sequence and a cyclic shift to be applied to UCI are determined to which a PUCCH is to be mapped. Transmission related parameters includes PUCCH payload sequence and UE transmit PUCCH by applying the parameters. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select].

Although Kim discloses PUCCH is used to transmit 1 or 2 bits HARQ-ACK (i.e. HARQ feedback) relating to control information related to PUCCH payload sequence based on base sequence in part of UE-specific initial shift or value it does not explicitly state “a number of” correlated to HARQ feedback.
However, Park teaches “a number of” correlated to bits associated with HARQ feedback [Figs. 1 and 9 (Depict UE-100 includes Uplink Control Information Generation Unit-910, Uplink Control Channel Format Determination Unit-920), Sections 0022, 0075, 0220, 0228: Method of transmitting uplink control information (i.e. UCI) through a PUCCH by a UE, determining a total number of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits to be transmitted in a subframe; and transmitting the UCI associated with HARQ-ACK, SR, and periodic CSI. Bits may be formed by encoding UCI bits of multiple HARQ-ACK bits, including SR information bit and CSI bits; and the coded bits scrambled using a cell-specific sequence. PUCCH format dynamically determined based on the setting of parameters associated with HARQ-ACK and one or a plurality of periodic CSI reports, and the size of a payload of a UCI to be transmitted. The UCI format determining unit determine HARQ-ACK information and UCI which is control information including a HARQ-ACK and CSI bit size].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to UE determining 1 or 2 bit HARQ/ACK related to ACK/NACK transmission related parameters including PUCCH sequence and payload sequence relates to base sequence for UE to transmit UCI on PUCCH and applying parameters to the base station with the teaching of Park relating to UE comprising Uplink Control Information and PUCCH format modules enabling the UE to determine total number of HARQ-ACK bits associated with UCI, size of payload UCI, PUCCH, specific sequence and setting of parameters associated with HARQ-ACK to be transmitted. By combining the method/systems, in particular implanting the UE modules into Kim’s UE device would enable the UE to determine the number of bits associated with HARQ feedback in a payload UCI for uplink message/PUCCH transmission related to base sequence thereby saving on usage of resources in the system.

As to Claim 2.    (Previously Presented) Kim discloses the method of claim 1, further comprising: identifying that the payload of the uplink control information is one of a scheduling request (SR), a one-bit acknowledgement, or a two-bit acknowledgement [Section 0046, 0078-0080: PUCCH transmission of a UE is conceptually identical to UCI (uplink control information). The PUCCH is used to transmit the following control information (see 0078): SR (scheduling request, see 0079); 1-bit HARQ-ACK/2-bit HARQ ACK (see 0080)],
and determining the shifted sequence based at least in part on the payload [Sections 0072, 0086: PUCCH transmission is defined by a cyclic shift of a base sequence; there is a base sequence index.  Sequence and/or cyclic shift to be applied to UCI are determined according to resource indexes of RBs to which PUCCH is mapped].

As to Claim 3.    (Original) Kim discloses the method of claim 2, wherein the uplink control message [i.e. PUCCH transmission/format] is formatted as a short physical uplink control channel message [Section 0046, 0082: PUCCH transmission carry uplink control information (UCI) which is transmitted from a UE. A PUCCH supports various formats according to transmitted information],
	 and wherein the payload of the uplink control information comprises the one-bit acknowledgment or the two-bit  acknowledgment 
[Sections 0046, 0078, 0080, 0109: PUCCH carry uplink control information (UCI) and PUCCH transmission of a UE is conceptually identical to UCI. The PUCCH is used to transmit the following control information (see 0078); 1-bit HARQ-ACK/2-bit HARQ ACK (see 0080). ACK/NACK related parameters includes setting a PUCCH payload sequence].

As to Claim 4.    (Currently Amended) Kim discloses the method of claim 2, wherein the payload of the uplink control information comprises the one-bit acknowledgment, and [Sections 0046, 0078, 0080, 0109: PUCCH carry uplink control information (UCI) and PUCCH transmission of a UE is conceptually identical to UCI. The PUCCH is used to transmit the following control information (see 0078); 1-bit HARQ-ACK (see 0080). ACK/NACK related parameters includes setting a PUCCH payload sequence],
	wherein determining the shifted sequence comprises [Section 0086, 0142: Sequence and/or cyclic shift to be applied to UCI are determined according to resource indexes of RBs to which PUCCH is mapped. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select]:
		determining the shifted sequence based at least in part on a shift value that corresponds to the payload of the uplink control information, the shift value comprising a value of 0 or 6 [Sections 0072, 0085, 0086, 0109: PUCCH transmission is defined by a cyclic shift of a base sequence; there is a base sequence index; a plurality of RS sequences may be defined from one base sequence through different cyclic shift values. The number of cyclic shifts (CS) used for PUCCH format is a value Ncs within the range of (0, 1 …7). Sequence and/or cyclic shift to be applied to UCI are determined according to resource indexes of RBs to which PUCCH is mapped. The eNB configure the PUCCH payload sequence, as parameters and transmit to the UE which transmit the PUCCH by applying the parameters].

As to Claim 5. (Currently Amended)  Kim discloses the method of claim 2, wherein the uplink control information comprises the two-bit acknowledgment, and wherein determining the shifted sequence comprises [Sections 0046, 0078, 0080, 0109: PUCCH carry uplink control information (UCI) and PUCCH transmission of a UE is conceptually identical to UCI. The PUCCH is used to transmit the following control information (see 0078); 2-bit HARQ-ACK (see 0080). ACK/NACK related parameters includes setting a PUCCH payload sequence]: 
		determining the shifted sequence based at least in part on a shift value that corresponds to the payload of the uplink control information, the shift value comprising a value of 0, 3, 6, or 9 [Sections 0072, 0085, 0086, 0109: PUCCH transmission is defined by a cyclic shift of a base sequence; there is a base sequence index; a plurality of RS sequences may be defined from one base sequence through different cyclic shift values. The number of cyclic shifts (CS) used for PUCCH format is a value Ncs within the range of (0, 1 …7). Sequence and/or cyclic shift to be applied to UCI are determined according to resource indexes of RBs to which PUCCH is mapped. The eNB configure the PUCCH payload sequence, as parameters and transmit to the UE which transmit the PUCCH by applying the parameters].
As to Claim 7.    (Original)    Kim discloses the method of claim 1, wherein receiving the signaling that indicates the UE-specific initial shift comprises: receiving an explicit indication of the UE-specific initial shift [Figs. 6, 9, Sections 0010, 0018, 0142, 0194: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE) in the PDCCH. UE receives specific parameter sets to use when generating uplink signal. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select. The eNB transmit various explicit signals e.g. CS (cyclic shift) field to the UE].

As to Claim 8.    (Currently Amended)   Kim disclose the method of claim 7, wherein the explicit indication [i.e. bits/indicator] is included within acknowledgement (ACK) resource indicator (ART) bits of a downlink control information (DCI) message or a radio resource control (RRC) message [Sections 0114, 0123: DCI format used as ACK resource indicator (ARI). The UE determines that the 2-bit ARI in the DCI format].
As to Claim 9.    (Previously Presented) Kim discloses the method of claim 8 [Section 0010], wherein two raised to a number of the ARI bits is greater than a number [i.e. 1] of resources configured for the uplink control message [Sections 0104, 0123: The eNB configured PUCCH resources by transmitted a UE-specific resource index value (i.e. any number of resources). The UE determines that the 2-bit ARI in the DCI format of the normal TM indicates one of the PUCCH resource set 1 (Note based on 0104, the 2-bit can be less or greater than a PUCCH resource value which is any number)].

As to Claim 10. (Original) 	Kim discloses the method of claim 1 [Section 0010],  wherein receiving the signaling that indicates the UE-specific initial shift comprises [Sections 0142, 0194: The eNB configured initializing cyclic shift to UE. The eNB transmit various explicit signals e.g. CS (cyclic shift) field to the UE]: 
	 receiving a downlink grant control message having a control channel element (CCE) index from which the UE-specific initial shift is derived [Fig. 7, Sections 0059, 0133, 0136: The control information transmitted through PDCCH to UE is referred to as DCI which includes cyclic shift. The eNB signal resources using CCE index of DCI format for a DL grant which is assigned to the UE; and CCE index obtained by decoding the DL grant. PDCCH carrying DCI is located in a USS (UE-specific)].  

As to Claim 11. (Original)    Kim discloses the method of claim 10, further comprising [Section 0010]:  deriving a resource block (RB) index and a shift index [i.e. value] for the UE-specific initial shift based at least in part on the CCE index of the downlink grant control message [Sections 0072, 0086, 0133: The number of cyclic shifts used for PUCCH format is a value within a range. Sequence and/or a cyclic shift to be applied are determined from PUCCH resource indexes and resource indexes of two RBs in a subframe to which a PUCCH is to be mapped. The eNB signal resources using CCE index of DCI format for a DL grant which is assigned to the UE].

As to Claim 12.    (Original)    Kim discloses the method of claim 1, wherein receiving the signaling that indicates the UE-specific initial shift comprises [Sections 0142, 0194: The eNB configured initializing cyclic shift to UE. The eNB transmit various explicit signals e.g. CS (cyclic shift) field to the UE]: 
	receiving an explicit indication of [Section 0194: The eNB transmit various explicit signals e.g. CS (cyclic shift) field to the UE] 	
	receiving a downlink grant control message having a control channel element (CCE) index; and [Fig. 7, Sections 0059, 0133, 0136: The control information transmitted through PDCCH to UE is referred to as DCI which includes cyclic shift. The eNB signal resources using CCE index of DCI format for a DL grant which is assigned to the UE; and CCE index obtained by decoding the DL grant. PDCCH carrying DCI is located in a USS (UE-specific)]; 
deriving a resource block (RB) index and a shift index for the UE-specific initial shift based at least in part on the CCE index as applied to [Sections 0072, 0086, 0133: The number of cyclic shifts used for PUCCH format is a value within a range. Sequence and/or a cyclic shift to be applied are determined from PUCCH resource indexes and resource indexes of two RBs in a subframe to which a PUCCH is to be mapped. The eNB signal resources using CCE index of DCI format for a DL grant which is assigned to the UE]
	Although Kim discloses resources and CCE index applied to resources (i.e. 0100, 0104: Resources corresponds to CCE index. PUCCH resource linked to CCE index); it does not explicitly state “subset” as it relates to resources. 
However, Park teaches a subset [i.e. second resource region] of resources configured for the uplink control message; the subset of resources [Sections 0386, 0388: The first information indicating the first resource region including number of resource blocks RBs to be used by a PUCCH is indicated by higher layer signaling or RRC signaling to UE.  The second resource region is determined based on second information used for determining the second resource region to which a PUCCH is allocated by taking into consideration the first information and the second information may be dynamically indicated through a PDCCH DCI].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to eNb/base station transmitting explicit signaling, initializing cyclic shift specific to UE and signal resources using CCE index, RBs indexes with the teaching of Park relating to set of resources and secondary set/subset of resources are indicated and allocated. By combining the method/system, the UE can receive sets, subsets or secondary sets of resources thereby allowing the UE to transmit the PUCCH (message) derived by CCE index to facilitate uplink control information in PUCCH.

As to Claim 13.    (Currently Amended)   Kim discloses the method of claim 12, wherein the explicit indication [i.e. bits/indicator] is included within acknowledgement (ACK) resource indicator (ART) bits of a downlink control information (DCI) message or a radio resource control (RRC) message [Sections 0114, 0123: DCI format used as ACK resource indicator (ARI). The UE determines that the 2-bit ARI in the DCI format].

As to Claim 14.    (Previously Presented) Kim discloses the method of claim 13, wherein two raised to a number of the ARI bits is less than a number of resources configured for the uplink control message [Sections 0104, 0123: The eNB configured PUCCH resources by transmitted a UE-specific resource index value (i.e. any number of resources). The UE determines that the 2-bit ARI in the DCI format (Note based on 0104, the 2-bit can be less or greater than a PUCCH resource value which is any number)].

As to Claim 15.    (Currently Amended)    Kim discloses the method of claim 1, further comprising: determining one or more shifted sequences of the base sequence based at least in part on the UE-specific initial shift and the uplink control information [Section 0061, 0072, 0086, 0088: PDCCH transmit CCE (control channel elements) corresponding to resources for UE search space, UE-specific SS is configured for each UE. PUCCH transmission is defined by a cyclic shift of a base sequence; there is a base sequence index. Sequence and/or cyclic shift to be applied to UCI are determined according to resource indexes of RBs to which PUCCH is mapped. A value is determined by CCE index of the PDCCH carrying scheduling information];
	and selecting the shifted sequence from the one or more shifted sequences based at least in part on the payload of the uplink control information [Section 0109, 0142: The UE transmit PUCCH by applying related parameters include DMRS sequences and configured sequences. The eNB may pre-configure, a plurality of sets of parameters for determining a base sequence for initializing a cyclic shift hopping and cause the UE to dynamically select a specific set from among the parameter sets and sequence].

As to Claim 16.    (Original)  Kim discloses the method of claim 15, further comprising [Section 0010]: randomizing the selecting of the shifted sequence from the one or more shifted sequences [Section 0072: A plurality of different sequence shift are present, PUCCH have different sequence shift patterns configured using random sequence generator that is initialized value; the sequence shift pattern for the PUCCH may be given].

As to Claim 17. (Currently Amended)   Kim discloses a method for wireless communication at a base station, comprising [Fig. 12, Section 0011: A method of a base station for receiving an uplink signal from a user equipment/UE includes transmitting downlink control information to the UE through a PDCCH in a wireless communication system]:
transmitting, to a user equipment (UE), signaling [i.e. Higher-layer signaling or PDCCH/DCI from eNB/base station; Section 0089: A value transmitted to a UE from an eNB through higher-layer signaling] that indicates a UE-specific initial shift [i.e. CCE index, BSI, or specific initial value for PUCCH] to be applied to a base sequence for transmission of an uplink control message; and [Figs. 6, 9, Sections 0010, 0018, 0109, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE) in the PDCCH. UE receives specific parameter sets to use when generating uplink signal. Transmission related parameters includes PUCCH payload sequence and UE transmit PUCCH (includes UCI see 0046) by applying the parameters. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select];
	receiving uplink control information in the uplink control message [Section 0046: PUCCH (physical uplink control channel) transmission of a UE is conceptually identical to UCI (Uplink Control Information/Message) transmission on PUCCH]
	wherein the uplink control message is based at least in part on a shifted sequence that is shifted with respect to the base sequence in accordance with the UE-specific initial shift and bits associated with hybrid automatic repeat request (HARO) feedback [i.e. HARQ/ACK/NACK] in a payload [i.e. Information including the SR, 1 or 2 Bits HARQ-ACK and/or PUCCH payload] of the uplink control information [Sections 0072, 0078-0080, 0109: PUCCH transmission is defined by a cyclic shift of a base sequence and a sequence group number defined by shift pattern using pseudo-random sequence pattern that is initialized to a specific initial value for PUCCH. The PUCCH is used to transmit the following control information: (see 0078): SR (scheduling request, see 0079); HARQ/ACK or 1-bit HARQ-ACK/2-bit HARQ ACK (see 0080) is transmitted. In addition to the PUCCH resource index, ACK/NACK (i.e. HARQ feedback) transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE], 
Although Kim discloses PUCCH is used to transmit 1 or 2 bits HARQ-ACK (i.e. HARQ feedback) relating to control information related to PUCCH payload sequence based on base sequence in part of UE-specific initial shift or value it does not explicitly state “a number of” correlated to HARQ feedback.
However, Park teaches “a number of” correlated to bits associated with HARQ feedback [Figs. 1 and 9 (Depict UE-100 includes Uplink Control Information Generation Unit-910, Uplink Control Channel Format Determination Unit-920), Sections 0022, 0075, 0220, 0228: Method of transmitting uplink control information (i.e. UCI) through a PUCCH by a UE, determining a total number of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits to be transmitted in a subframe; and transmitting the UCI associated with HARQ-ACK, SR, and periodic CSI. Bits may be formed by encoding UCI bits of multiple HARQ-ACK bits, including SR information bit and CSI bits; and the coded bits scrambled using a cell-specific sequence. PUCCH format dynamically determined based on the setting of parameters associated with HARQ-ACK and one or a plurality of periodic CSI reports, and the size of a payload of a UCI to be transmitted. The UCI format determining unit determine HARQ-ACK information and UCI which is control information including a HARQ-ACK and CSI bit size].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to UE determining 1 or 2 bit HARQ/ACK related to ACK/NACK transmission related parameters including PUCCH sequence and payload sequence relates to base sequence for UE to transmit UCI on PUCCH and applying parameters to the base station with the teaching of Park relating to UE comprising Uplink Control Information and PUCCH format modules enabling the UE to determine total number of HARQ-ACK bits associated with UCI, size of payload UCI, PUCCH, specific sequence and setting of parameters associated with HARQ-ACK to be transmitted. By combining the method/systems, in particular implanting the UE modules into Kim’s UE device would enable the UE to determine the number of bits associated with HARQ feedback in a payload UCI for uplink message/PUCCH transmission related to base sequence thereby saving on usage of resources in the system.

As to Claim 18.    (Original) The method of claim 17, wherein the uplink control message is formatted as a short physical uplink control channel message, and wherein the payload of the uplink control information comprises a one-bit acknowledgment or a two-bit acknowledgment [See Claim 3 rejection because both claims have similar subject matter].

As to Claim 19.    (Original) The method of claim 17, wherein transmitting the signaling that indicates the UE-specific initial shift comprises: transmitting an explicit indication of the UE-specific initial shift [See Claim 7 rejection because both claims have similar subject matter].

As to Claim 20.    (Currently Amended) The method of claim 19, wherein the explicit indication is included within acknowledgement (ACK) resource indicator (ART) bits of a downlink control information (DCI) message or a radio resource control (RRC) message [See Claim 8 rejection because both claims have similar subject matter].

As to Claim 21.    (Previously Presented) The method of claim 20, wherein two raised to a number of the ARI bits is greater than a number of resources configured for the uplink control message [See Claim 9 rejection because both claims have similar subject matter].

As to Claim 22.    (Previously Presented)  Kim discloses the method of claim 17, further comprising: transmitting additional signaling to different UEs [Section 0102: The eNB configure additional PUCCH resources by transmitting UE-specific and UE group-specific resource index value],  the additional signaling indicating different UE-specific initial shifts to be applied to the base sequence by each of the different UEs, …of uplink control messages is randomized based at least in part on the different UE-specific initial shifts [Sections 0061, 0072, 0095: PDCCH transmit CCE (control channel elements) corresponding to resources for UE search space, UE-specific SS is configured for each UE. A plurality of different sequence shifts are present, PUCCH have different sequence shift patterns configured using random sequence generator that is initialized value; the sequence shift pattern for the PUCCH. In each UE, signal is transmitted on different resources including different CSs (cyclic shifts) sequence],
Kim is silent on wherein interference between transmissions
However, Park teaches wherein interference between transmissions [Sections 0061: The uplink transmission synchronization of a UE to eNB can include interference generated due to multi-path delay but method used for removing interference generated in the Uplink].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to UE transmitting UCI/PUCCH and to BS/eNB allocating different sequence cyclic shifts for PUCCH in which up to 18 UEs can used different resources including different CS sequence with the teaching of Park relating to interference between transmissions. . By combining the method/systems, the UE can transmit uplink control messages by using CS hopping which enables interferences to be randomized thereby mitigating interference in the system. 

As to Claim 23.    (Original) The method of claim 17, wherein transmitting the signaling that indicates the UE-specific initial shift comprises: transmitting a downlink grant control message having a control channel element (CCE) index from which the UE-specific initial shift is derived [See Claim 10 rejection because both claims have similar subject matter].

As to Claim 24. (Previously Presented) The method of claim 17, wherein transmitting the signaling that indicates the UE-specific initial shift comprises: transmitting an explicit indication of a subset of resources configured for the uplink control message; and
transmitting a downlink grant control message having a control channel element (CCE) index, wherein a resource block (RB) index and shift index for the UE-specific initial shift is able to be derived based at least in part on the CCE index as applied to the subset of resources [See Claim 12 rejection because both claims have similar subject matter].

As to Claim 25.    (Currently Amended) The method of claim 24, wherein the explicit indication is included within acknowledgement (ACK) resource indicator (ART) bits of a downlink control information (DCI) message or a radio resource control (RRC) message [See Claim 13 rejection because both claims have similar subject matter].  

As to Claim 26.    (Previously Presented) The method of claim 25, wherein two raised to a number of the ARI bits is less than a number of resources configured for the uplink control message [See Claim 14 rejection because both claims have similar subject matter].

As to Claim 27. (Currently Amended)    Kim discloses an apparatus [i.e. UE/user equipment] for wireless communication, comprising [Fig. 12, Section 0010: A method of a user equipment transmitting uplink signal to base station/BS and receiving downlink control information from BS through PDCCH in a wireless communication system]:
a processor [Processor-21], memory [Memory-22] coupled with the processor [Section 0182: Processor and Memory units included in the UE]; and instructions stored in the memory and executable by the processor to cause the apparatus to [Fig. 12, Sections 0176-0177: The device/UE capable of transmitting/receiving signals carrying information, data, and messages includes processor-21 connected to memory-22. The memory-22 store programs for processing and controlling processor]: 
identify a base sequence for transmission of an uplink control message [Sections 0046, 0072: PUCCH (physical uplink control channel) transmission of a UE is conceptually identical to UCI (Uplink Control Information/Message) transmission on PUCCH. PUCCH transmission is defined by a cyclic shift of a base sequence and a sequence group number defined by shift pattern using pseudo-random sequence pattern that is initialized to a specific initial value for PUCCH];
receive signaling [i.e. Higher-layer signaling or PDCCH/DCI from eNB/base station; Section 0089: A value transmitted to a UE from an eNB through higher-layer signaling] that indicates a user equipment (UE)-specific initial shift [i.e. CCE index, BSI, or specific initial value for PUCCH] to be used with the base sequence [Figs. 6, 9, Sections 0010, 0018, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE) in the PDCCH. UE receives specific parameter sets to use when generating uplink signal. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select];
	determine bits associated with hybrid automatic repeat request (HARO) feedback [i.e. HARQ/ACK/NACK]  in a payload [i.e. Information including the SR, 1 or 2 Bits HARQ-ACK and/or PUCCH payload] of uplink control information [i.e. UCI] for the uplink control message [Table 9 Depicts (PUCCH formats and UCI mapping), Sections 0046, 0078-0080, 0109: PUCCH carry uplink control information (UCI) and PUCCH transmission of a UE is identical to UCI. The PUCCH is used to transmit the following control information: (see 0078): SR (scheduling request, see 0079); HARQ/ACK or 1-bit HARQ-ACK/2-bit HARQ ACK (see 0080) is transmitted. In addition to the PUCCH resource index, ACK/NACK transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence, and a hopping pattern may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE];
determine a shifted sequence of the base sequence based at least in part on the UE-specific initial shift and the bits associated with the HARO feedback [see 0080 and 0109] in the payload [i.e. PUCCH payload] of the uplink control information; and [Sections 0010, 0109, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE). In addition to the PUCCH resource index, ACK/NACK (i.e. HARQ feedback) transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select],
	transmit the uplink control information in the uplink control message [i.e. UCI/PUCCH Transmission], wherein the uplink control message is based at least in part on the shifted sequence [Sections 0072, 0086, 0109, 0142: PUCCH transmission is defined by a cyclic shift of a base sequence defined by sequence shift patterns. Sequence and a cyclic shift to be applied to UCI are determined to which a PUCCH is to be mapped. Transmission related parameters includes PUCCH payload sequence and UE transmit PUCCH by applying the parameters. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select].
Although Kim discloses PUCCH is used to transmit 1 or 2 bits HARQ-ACK (i.e. HARQ feedback) relating to control information related to PUCCH payload sequence based on base sequence in part of UE-specific initial shift or value it does not explicitly state “a number of” correlated to HARQ feedback.
However, Park teaches “a number of” correlated to bits associated with HARQ feedback [Figs. 1 and 9 (Depict UE-100 includes Uplink Control Information Generation Unit-910, Uplink Control Channel Format Determination Unit-920), Sections 0022, 0075, 0220, 0228: Method of transmitting uplink control information (i.e. UCI) through a PUCCH by a UE, determining a total number of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits to be transmitted in a subframe; and transmitting the UCI associated with HARQ-ACK, SR, and periodic CSI. Bits may be formed by encoding UCI bits of multiple HARQ-ACK bits, including SR information bit and CSI bits; and the coded bits scrambled using a cell-specific sequence. PUCCH format dynamically determined based on the setting of parameters associated with HARQ-ACK and one or a plurality of periodic CSI reports, and the size of a payload of a UCI to be transmitted. The UCI format determining unit determine HARQ-ACK information and UCI which is control information including a HARQ-ACK and CSI bit size].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to UE determining 1 or 2 bit HARQ/ACK related to ACK/NACK transmission related parameters including PUCCH sequence and payload sequence relates to base sequence for UE to transmit UCI on PUCCH and applying parameters to the base station with the teaching of Park relating to UE comprising Uplink Control Information and PUCCH format modules enabling the UE to determine total number of HARQ-ACK bits associated with UCI, size of payload UCI, PUCCH, specific sequence and setting of parameters associated with HARQ-ACK to be transmitted. By combining the method/systems, in particular implanting the UE modules into Kim’s UE device would enable the UE to determine the number of bits associated with HARQ feedback in a payload UCI for uplink message/PUCCH transmission related to base sequence thereby saving on usage of resources in the system.

As to Claim 28.    (Previously Presented) The apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: identify that the payload of the uplink control information is one of a scheduling request (SR), a one-bit acknowledgement, or a two-bit acknowledgement; and determine the shifted sequence based at least in part on the payload [See Claim 2 rejection because both claims have similar subject matter].

As to Claim 29.    (Original) The apparatus of claim 28, wherein the uplink control message is formatted as a short physical uplink control channel message, and wherein the payload of the uplink control information comprises the one-bit acknowledgment or the two-bit acknowledgment [See Claim 3 rejection because both claims have similar subject matter].

As to Claim 30.    (Currently Amended) The apparatus of claim 28, wherein the payload of the uplink control information comprises the one-bit acknowledgment, and comprises: determine the shifted sequence based at least in part on a shift value that corresponds to the payload of the uplink control information, the shift value comprising a value of 0 or 6 [See Claim 4 rejection because both claims have similar subject matter].

As to Claim 31.    (Currently Amended) The apparatus of claim 28, wherein the uplink control information comprises the two-bit acknowledgment, and comprises: determine the shifted sequence based at least in part on a shift value that corresponds to the payload of the uplink control information, the shift value comprising a value of 0, 3, 6, or 9 [See Claim 5 rejection because both claims have similar subject matter].

As to Claim 33.    (Original) The apparatus of claim 27, wherein the instructions to receive the signaling that indicates the UE-specific initial shift are executable by the processor to cause the apparatus to: receive an explicit indication of the UE-specific initial shift [See Claim 7 rejection because both claims have similar subject matter]. 

As to Claim 34.    (Currently Amended) The apparatus of claim 33, wherein the explicit indication is included within acknowledgement (ACK) resource indicator (ART) bits of a downlink control information (DCI) message or a radio resource control (RRC) message [See Claim 8 rejection because both claims have similar subject matter].

As to Claim 35.    (Previously Presented) The apparatus of claim 34, wherein two raised to a number of the ARI bits is greater than a number of resources configured for the uplink control message [See Claim 9 rejection because both claims have similar subject matter].

As to Claim 36.    (Original) The apparatus of claim 27, wherein the instructions to receive the signaling that indicates the UE-specific initial shift are executable by the processor to cause the apparatus to: receive a downlink grant control message having a control channel element (CCE) index from which the UE-specific initial shift is derived [See Claim 10 rejection because both claims have similar subject matter].

As to Claim 37.    (Original) The apparatus of claim 36, wherein the instructions are further executable by the processor to cause the apparatus to: derive a resource block (RB) index and a shift index for the UE-specific initial shift based at least in part on the CCE index of the downlink grant control message [See Claim 11 rejection because both claims have similar subject matter].

As to Claim 38.    (Original) The apparatus of claim 27, wherein the instructions to receive the signaling that indicates the UE-specific initial shift are executable by the processor to cause the apparatus to: receive an explicit indication of a subset of resources configured for the uplink control message;  receive a downlink grant control message having a control channel element (CCE) index; and derive a resource block (RB) index and a shift index for the UE-specific initial shift based at least in part on the CCE index as applied to the subset of resources [See Claim 12 rejection because both claims have similar subject matter].
As to Claim 39.    (Currently Amended) The apparatus of claim 38, wherein the explicit indication is included within acknowledgement (ACK) resource indicator (ARI) bits of a downlink control information (DCI) message or a radio resource control (RRC) message [See Claim 13 rejection because both claims have similar subject matter].

As to Claim 40.    (Previously Presented) The apparatus of claim 39, wherein two raised to a number of the ARI bits is less than a number of resources configured for the uplink control message [See Claim 14 rejection because both claims have similar subject matter].

As to Claim 41.    (Currently Amended) The apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: determine one or more shifted sequences based at least in part on the UE-specific initial shift and the uplink control information; and select the shifted sequence from the one or more shifted sequences based at least in part on the payload of the uplink control information [See Claim 15 rejection because both claims have similar subject matter].

As to Claim 42.    (Original) The apparatus of claim 41, wherein the instructions are further executable by the processor to cause the apparatus to: randomize the selecting of the shifted sequence from the one or more shifted sequences [See Claim 16 rejection because both claims have similar subject matter].

As to Claim 43.    (Currently Amended) Kim discloses an apparatus [i.e. BS/Base station/eNB] for wireless communication, comprising [Fig. 12, Section 0011: A method of a base station for receiving an uplink signal from a user equipment/UE includes transmitting downlink control information to the UE through a PDCCH in a wireless communication system]:
a processor [Processor-11], memory [Memory-12] coupled with the processor [Section 0182: Processor and Memory units included in the eNB]; and instructions stored in the memory and executable by the processor to cause the apparatus to [Fig. 12, Sections 0176-0177: The device capable of transmitting/receiving signals carrying information, data, and messages, includes processor-11 connected to memory-12. The memory-12 store programs for processing and controlling processor]: 
transmit, to a user equipment (UE), signaling [i.e. Higher-layer signaling or PDCCH/DCI from eNB/base station; Section 0089: A value transmitted to a UE from an eNB through higher-layer signaling] that indicates a UE-specific initial shift [i.e. CCE index, BSI, or specific initial value for PUCCH] to be applied to a base sequence for transmission of an uplink control message; and [Figs. 6, 9, Sections 0010, 0018, 0109, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE) in the PDCCH. UE receives specific parameter sets to use when generating uplink signal. Transmission related parameters includes PUCCH payload sequence and UE transmit PUCCH (includes UCI see 0046) by applying the parameters. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select];
	receive uplink control information in the uplink control message [Section 0046: PUCCH (physical uplink control channel) transmission of a UE is conceptually identical to UCI (Uplink Control Information/Message) transmission on PUCCH]
 	wherein the uplink control message is based at least in part on a shifted sequence that is shifted with respect to the base sequence in accordance with the UE-specific initial shift and bits associated with hybrid automatic repeat request (HARO) feedback [i.e. HARQ/ACK/NACK] in a payload [i.e. Information including the SR, 1 or 2 Bits HARQ-ACK and/or PUCCH payload] of the uplink control information [Sections 0072, 0078-0080, 0109: PUCCH transmission is defined by a cyclic shift of a base sequence and a sequence group number defined by shift pattern using pseudo-random sequence pattern that is initialized to a specific initial value for PUCCH. The PUCCH is used to transmit the following control information: (see 0078): SR (scheduling request, see 0079); HARQ/ACK or 1-bit HARQ-ACK/2-bit HARQ ACK (see 0080) is transmitted. In addition to the PUCCH resource index, ACK/NACK (i.e. HARQ feedback) transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE], 
Although Kim discloses PUCCH is used to transmit 1 or 2 bits HARQ-ACK (i.e. HARQ feedback) relating to control information related to PUCCH payload sequence based on base sequence in part of UE-specific initial shift or value it does not explicitly state “a number of” correlated to HARQ feedback.
However, Park teaches “a number of” correlated to bits associated with HARQ feedback [Figs. 1 and 9 (Depict UE-100 includes Uplink Control Information Generation Unit-910, Uplink Control Channel Format Determination Unit-920), Sections 0022, 0075, 0220, 0228: Method of transmitting uplink control information (i.e. UCI) through a PUCCH by a UE, determining a total number of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits to be transmitted in a subframe; and transmitting the UCI associated with HARQ-ACK, SR, and periodic CSI. Bits may be formed by encoding UCI bits of multiple HARQ-ACK bits, including SR information bit and CSI bits; and the coded bits scrambled using a cell-specific sequence. PUCCH format dynamically determined based on the setting of parameters associated with HARQ-ACK and one or a plurality of periodic CSI reports, and the size of a payload of a UCI to be transmitted. The UCI format determining unit determine HARQ-ACK information and UCI which is control information including a HARQ-ACK and CSI bit size].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to UE determining 1 or 2 bit HARQ/ACK related to ACK/NACK transmission related parameters including PUCCH sequence and payload sequence relates to base sequence for UE to transmit UCI on PUCCH and applying parameters to the base station with the teaching of Park relating to UE comprising Uplink Control Information and PUCCH format modules enabling the UE to determine total number of HARQ-ACK bits associated with UCI, size of payload UCI, PUCCH, specific sequence and setting of parameters associated with HARQ-ACK to be transmitted. By combining the method/systems, in particular implanting the UE modules into Kim’s UE device would enable the UE to determine the number of bits associated with HARQ feedback in a payload UCI for uplink message/PUCCH transmission related to base sequence thereby saving on usage of resources in the system.

As to Claim 44.    (Original) The apparatus of claim 43, wherein the uplink control message is formatted as a short physical uplink control channel message, and wherein the payload of the uplink control information comprises a one-bit acknowledgment or a two-bit acknowledgment [See Claim 3 rejection because both claims have similar subject matter].

As to Claim 45.    (Original) The apparatus of claim 43, wherein the instructions to transmit the signaling that indicates the UE-specific initial shift are executable by the processor to cause the apparatus to: transmit an explicit indication of the UE-specific initial shift [See Claim 7 rejection because both claims have similar subject matter].

As to Claim 46.    (Currently Amended) The apparatus of claim 45, wherein the explicit indication is included within acknowledgement (ACK) resource indicator (ART) bits of a downlink control information (DCI) message or a radio resource control (RRC) message [See Claim 8 rejection because both claims have similar subject matter].

As to Claim 47.    (Previously Presented) The apparatus of claim 46, wherein two raised to a number of the ARI bits is greater than a number of resources configured for the uplink control message [See Claim 9 rejection because both claims have similar subject matter].

As to Claim 48. (Previously Presented) The apparatus of claim 43, wherein the instructions are further executable by the processor to cause the apparatus to: transmit additional signaling to different UEs, the additional signaling indicating different UE-specific initial shifts to be applied to the base sequence by each of the different UEs, wherein interference between transmissions of uplink control messages is randomized based at least in part on the different UE-specific initial shifts [See Claim 22 rejection because both claims have similar subject matter].
As to Claim 49.    (Original) The apparatus of claim 43, wherein the instructions to transmit the signaling that indicates the UE-specific initial shift are executable by the processor to cause the apparatus to: transmit a downlink grant control message having a control channel element (CCE) index from which the UE-specific initial shift is derived [See Claim 10 rejection because both claims have similar subject matter].

As to Claim 50.    (Previously Presented) The apparatus of claim 43, wherein the instructions to transmit the signaling that indicates the UE-specific initial shift are executable by the processor to cause the apparatus to:  transmit an explicit indication of a subset of resources configured for the uplink control message; and transmit a downlink grant control message having a control channel element (CCE) index, wherein a resource block (RB) index and shift index for the UE-specific initial shift is able to be derived based at least in part on the CCE index as applied to the subset of resources [See Claim 12 rejection because both claims have similar subject matter].

As to Claim 51.    (Currently Amended) The apparatus of claim 50, wherein the explicit indication is included within acknowledgement (ACK) resource indicator (ART) bits of a downlink control information (DCI) message or a radio resource control (RRC) message [See Claim 13 rejection because both claims have similar subject matter]. 

As to Claim 52.    (Previously Presented) The apparatus of claim 51, wherein two raised to a number of the ARI bits is less than a number of resources configured for the uplink control message [See Claim 14 rejection because both claims have similar subject matter].
As to Claim 53. (Currently Amended) Kim discloses an apparatus [i.e. UE/user equipment] for wireless communication, comprising [Fig. 12, Section 0010: A method of a user equipment (UE) transmitting uplink signal to base station/BS and receiving downlink control information from BS in a wireless communication system]:
 means for identifying a base sequence for transmission of an uplink control message [Sections 0046, 0072: PUCCH (physical uplink control channel) transmission of a UE is conceptually identical to UCI (Uplink Control Information/Message) transmission on PUCCH. PUCCH transmission is defined by a cyclic shift of a base sequence and a sequence group number defined by shift pattern using pseudo-random sequence pattern that is initialized to a specific initial value for PUCCH];
means for receiving signaling [i.e. Higher-layer signaling or PDCCH/DCI from eNB/base station; Section 0089: A value transmitted to a UE from an eNB through higher-layer signaling] that indicates a user equipment (UE)-specific initial shift [i.e. CCE index, BSI, or specific initial value for PUCCH] to be used with the base sequence [Figs. 6, 9, Sections 0010, 0018, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE) in the PDCCH. UE receives specific parameter sets to use when generating uplink signal. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select];
	means for determining bits associated with hybrid automatic repeat request (HARO) feedback [i.e. HARQ/ACK/NACK] in a payload [i.e. Information including the SR, 1 or 2 Bits HARQ-ACK and/or PUCCH payload] of uplink control information [i.e. UCI] for the uplink control message [Table 9 Depicts (PUCCH formats and UCI mapping), Sections 0046, 0078-0080, 0109: PUCCH carry uplink control information (UCI) and PUCCH transmission of a UE is identical to UCI. The PUCCH is used to transmit the following control information: (see 0078): SR (scheduling request, see 0079); HARQ/ACK or 1-bit HARQ-ACK/2-bit HARQ ACK (see 0080) is transmitted. In addition to the PUCCH resource index, ACK/NACK transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence, and a hopping pattern may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE];
means for determining a shifted sequence of the base sequence based at least in part on the UE-specific initial shift and bits associated with the HARO feedback [see 0080 and 0109] in the payload [i.e. PUCCH payload] of the uplink control information [Sections 0010, 0109, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE). In addition to the PUCCH resource index, ACK/NACK (i.e. HARQ feedback) transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select];
	 and means for transmitting the uplink control information in the uplink control message, wherein the uplink control message is based at least in part on the shifted sequence [Sections 0072, 0086, 0109, 0142: PUCCH transmission is defined by a cyclic shift of a base sequence defined by sequence shift patterns. Sequence and a cyclic shift to be applied to UCI are determined to which a PUCCH is to be mapped. Transmission related parameters includes PUCCH payload sequence and UE transmit PUCCH by applying the parameters. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select].
Although Kim discloses PUCCH is used to transmit 1 or 2 bits HARQ-ACK (i.e. HARQ feedback) relating to control information related to PUCCH payload sequence based on base sequence in part of UE-specific initial shift or value it does not explicitly state “a number of” correlated to HARQ feedback.
However, Park teaches “a number of” correlated to bits associated with HARQ feedback [Figs. 1 and 9 (Depict UE-100 includes Uplink Control Information Generation Unit-910, Uplink Control Channel Format Determination Unit-920), Sections 0022, 0075, 0220, 0228: Method of transmitting uplink control information (i.e. UCI) through a PUCCH by a UE, determining a total number of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits to be transmitted in a subframe; and transmitting the UCI associated with HARQ-ACK, SR, and periodic CSI. Bits may be formed by encoding UCI bits of multiple HARQ-ACK bits, including SR information bit and CSI bits; and the coded bits scrambled using a cell-specific sequence. PUCCH format dynamically determined based on the setting of parameters associated with HARQ-ACK and one or a plurality of periodic CSI reports, and the size of a payload of a UCI to be transmitted. The UCI format determining unit determine HARQ-ACK information and UCI which is control information including a HARQ-ACK and CSI bit size].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to UE determining 1 or 2 bit HARQ/ACK related to ACK/NACK transmission related parameters including PUCCH sequence and payload sequence relates to base sequence for UE to transmit UCI on PUCCH and applying parameters to the base station with the teaching of Park relating to UE comprising Uplink Control Information and PUCCH format modules enabling the UE to determine total number of HARQ-ACK bits associated with UCI, size of payload UCI, PUCCH, specific sequence and setting of parameters associated with HARQ-ACK to be transmitted. By combining the method/systems, in particular implanting the UE modules into Kim’s UE device would enable the UE to determine the number of bits associated with HARQ feedback in a payload UCI for uplink message/PUCCH transmission related to base sequence thereby saving on usage of resources in the system.

As to Claim 54.    (Previously Presented) The apparatus of claim 53, further comprising: means for identifying that the payload of the uplink control information is one of a scheduling request (SR), a one-bit acknowledgement, or a two-bit acknowledgement; and means for determining the shifted sequence based at least in part on the payload [See Claim 2 rejection because both claims have similar subject matter].

As to Claim 55.    (Original) The apparatus of claim 54, wherein the uplink control message is formatted as a short physical uplink control channel message, and wherein the payload of the uplink control information comprises the one-bit acknowledgment or the two-bit acknowledgment [See Claim 3 rejection because both claims have similar subject matter].

As to Claim 56.    (Currently Amended) The apparatus of claim 54, wherein the payload of the uplink control information comprises the one-bit acknowledgment, and comprises: means for determining the shifted sequence based at least in part on a shift value that corresponds to the payload of the uplink control information, the shift value comprising a value of 0 or 6 [See Claim 4 rejection because both claims have similar subject matter].

As to Claim 57. (Currently Amended) The apparatus of claim 54, wherein the uplink control information comprises the two-bit acknowledgment, and comprises: means for determining the shifted sequence based at least in part on a shift value that corresponds to the payload of the uplink control information, the shift value comprising a value of 0, 3, 6, or 9 [See Claim 5 rejection because both claims have similar subject matter].

As to Claim 59.    (Original) The apparatus of claim 53, wherein the means for receiving the signaling that indicates the UE-specific initial shift comprises: means for receiving an explicit indication of the UE-specific initial shift [See Claim 7 rejection because both claims have similar subject matter].

As to Claim 60.    (Currently Amended) Kim discloses an apparatus [i.e. BS/base station/eNB] for wireless communication at a base station, comprising [Fig. 12, Section 0011: A method of a base station for receiving an uplink signal from a user equipment/UE includes transmitting downlink control information to the UE through a PDCCH in a wireless communication system]:
means for transmitting, to a user equipment (UE), signaling [i.e. Higher-layer signaling or PDCCH/DCI from eNB/base station; Section 0089: A value transmitted to a UE from an eNB through higher-layer signaling] that indicates a UE-specific initial shift [i.e. CCE index, BSI, or specific initial value for PUCCH] to be applied to a base sequence for transmission of an uplink control message; and [Figs. 6, 9, Sections 0010, 0018, 0109, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE) in the PDCCH. UE receives specific parameter sets to use when generating uplink signal. Transmission related parameters includes PUCCH payload sequence and UE transmit PUCCH (includes UCI see 0046) by applying the parameters. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select];
	means for receiving uplink control information in the uplink control message [Section 0046: PUCCH (physical uplink control channel) transmission of a UE is conceptually identical to UCI (Uplink Control Information/Message) transmission on PUCCH]
 	wherein the uplink control message is based at least in part on a shifted sequence that is shifted with respect to the base sequence in accordance with the UE-specific initial shift and bits associated with hybrid automatic repeat request (HARO) feedback [i.e. HARQ/ACK/NACK] in a payload [i.e. Information including the SR, 1 or 2 Bits HARQ-ACK and/or PUCCH payload] of the uplink control information [Sections 0072, 0078-0080, 0109: PUCCH transmission is defined by a cyclic shift of a base sequence and a sequence group number defined by shift pattern using pseudo-random sequence pattern that is initialized to a specific initial value for PUCCH. The PUCCH is used to transmit the following control information: (see 0078): SR (scheduling request, see 0079); HARQ/ACK or 1-bit HARQ-ACK/2-bit HARQ ACK (see 0080) is transmitted. In addition to the PUCCH resource index, ACK/NACK (i.e. HARQ feedback) transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE], 
Although Kim discloses PUCCH is used to transmit 1 or 2 bits HARQ-ACK (i.e. HARQ feedback) relating to control information related to PUCCH payload sequence based on base sequence in part of UE-specific initial shift or value it does not explicitly state “a number of” correlated to HARQ feedback.
However, Park teaches “a number of” correlated to bits associated with HARQ feedback [Figs. 1 and 9 (Depict UE-100 includes Uplink Control Information Generation Unit-910, Uplink Control Channel Format Determination Unit-920), Sections 0022, 0075, 0220, 0228: Method of transmitting uplink control information (i.e. UCI) through a PUCCH by a UE, determining a total number of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits to be transmitted in a subframe; and transmitting the UCI associated with HARQ-ACK, SR, and periodic CSI. Bits may be formed by encoding UCI bits of multiple HARQ-ACK bits, including SR information bit and CSI bits; and the coded bits scrambled using a cell-specific sequence. PUCCH format dynamically determined based on the setting of parameters associated with HARQ-ACK and one or a plurality of periodic CSI reports, and the size of a payload of a UCI to be transmitted. The UCI format determining unit determine HARQ-ACK information and UCI which is control information including a HARQ-ACK and CSI bit size].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to UE determining 1 or 2 bit HARQ/ACK related to ACK/NACK transmission related parameters including PUCCH sequence and payload sequence relates to base sequence for UE to transmit UCI on PUCCH and applying parameters to the base station with the teaching of Park relating to UE comprising Uplink Control Information and PUCCH format modules enabling the UE to determine total number of HARQ-ACK bits associated with UCI, size of payload UCI, PUCCH, specific sequence and setting of parameters associated with HARQ-ACK to be transmitted. By combining the method/systems, in particular implanting the UE modules into Kim’s UE device would enable the UE to determine the number of bits associated with HARQ feedback in a payload UCI for uplink message/PUCCH transmission related to base sequence thereby saving on usage of resources in the system.

As to Claim 61.    (Original) The apparatus of claim 60, wherein the uplink control message is formatted as a short physical uplink control channel message, and wherein the payload of the uplink control information comprises a one-bit acknowledgment or a two-bit acknowledgment [See Claim 3 rejection because both claims have similar subject matter].

As to Claim 62.    (Original) The apparatus of claim 60, wherein the means for transmitting the signaling that indicates the UE-specific initial shift comprises: means for transmitting an explicit indication of the UE-specific initial shift [See Claim 7 rejection because both claims have similar subject matter].

As to Claim 63.    (Previously Presented) The apparatus of claim 60, further comprising: means for transmitting additional signaling to different UEs, the additional signaling indicating different UE-specific initial shifts to be applied to the base sequence by each of the different UEs, wherein interference between transmissions of uplink control messages is randomized based at least in part on the different UE-specific initial shifts [See Claim 22 rejection because both claims have similar subject matter].

As to Claim 64. (Currently Amended)    Kim discloses a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to [Sections 0177-0178: The memories store programs for processing and controlling the processor.  The processors are implemented by hardware, firmware software, or a combination thereof, Firmware or software configured to perform the present invention included in the processors or stored in the memories so as to be driven by the processors]:
identify a base sequence for transmission of an uplink control message [Sections 0046, 0072: PUCCH (physical uplink control channel) transmission of a UE is conceptually identical to UCI (Uplink Control Information/Message) transmission on PUCCH. PUCCH transmission is defined by a cyclic shift of a base sequence and a sequence group number defined by shift pattern using pseudo-random sequence pattern that is initialized to a specific initial value for PUCCH],
receive signaling [i.e. Higher-layer signaling or PDCCH/DCI from eNB/base station; Section 0089: A value transmitted to a UE from an eNB through higher-layer signaling] that indicates a user equipment (UE)-specific initial shift [i.e. CCE index, BSI, or specific initial value for PUCCH] to be used with the base sequence [Figs. 6, 9, Sections 0010, 0018, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE) in the PDCCH. UE receives specific parameter sets to use when generating uplink signal. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select]; 
determine bits associated with hybrid automatic repeat request (HARO) feedback [i.e. HARQ/ACK/NACK] in a payload [i.e. Information including the SR, 1 or 2 Bits HARQ-ACK and/or PUCCH payload] of uplink control information [i.e. UCI]  for the uplink control message [Table 9 Depicts (PUCCH formats and UCI mapping), Sections 0046, 0078-0080, 0109: PUCCH carry uplink control information (UCI) and PUCCH transmission of a UE is identical to UCI. The PUCCH is used to transmit the following control information: (see 0078): SR (scheduling request, see 0079); HARQ/ACK or 1-bit HARQ-ACK/2-bit HARQ ACK (see 0080) is transmitted. In addition to the PUCCH resource index, ACK/NACK transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence, and a hopping pattern may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE], 
determine a shifted sequence of the base sequence based at least in part on the UE-specific initial shift and bits associated with the HARO feedback [see 0080 and 0109] in the payload of the uplink control information; and [Sections 0010, 0109, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE). In addition to the PUCCH resource index, ACK/NACK (i.e. HARQ feedback) transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select],
	transmit the uplink control information in the uplink control message [i.e. UCI/PUCCH Transmission], wherein the uplink control message is based at least in part on the shifted sequence [Sections 0072, 0086, 0109, 0142: PUCCH transmission is defined by a cyclic shift of a base sequence defined by sequence shift patterns. Sequence and a cyclic shift to be applied to UCI are determined to which a PUCCH is to be mapped. Transmission related parameters includes PUCCH payload sequence and UE transmit PUCCH by applying the parameters. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select].
Although Kim discloses PUCCH is used to transmit 1 or 2 bits HARQ-ACK (i.e. HARQ feedback) relating to control information related to PUCCH payload sequence based on base sequence in part of UE-specific initial shift or value it does not explicitly state “a number of” correlated to HARQ feedback.
However, Park teaches “a number of” correlated to bits associated with HARQ feedback [Figs. 1 and 9 (Depict UE-100 includes Uplink Control Information Generation Unit-910, Uplink Control Channel Format Determination Unit-920), Sections 0022, 0075, 0220, 0228: Method of transmitting uplink control information (i.e. UCI) through a PUCCH by a UE, determining a total number of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits to be transmitted in a subframe; and transmitting the UCI associated with HARQ-ACK, SR, and periodic CSI. Bits may be formed by encoding UCI bits of multiple HARQ-ACK bits, including SR information bit and CSI bits; and the coded bits scrambled using a cell-specific sequence. PUCCH format dynamically determined based on the setting of parameters associated with HARQ-ACK and one or a plurality of periodic CSI reports, and the size of a payload of a UCI to be transmitted. The UCI format determining unit determine HARQ-ACK information and UCI which is control information including a HARQ-ACK and CSI bit size].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to UE determining 1 or 2 bit HARQ/ACK related to ACK/NACK transmission related parameters including PUCCH sequence and payload sequence relates to base sequence for UE to transmit UCI on PUCCH and applying parameters to the base station with the teaching of Park relating to UE comprising Uplink Control Information and PUCCH format modules enabling the UE to determine total number of HARQ-ACK bits associated with UCI, size of payload UCI, PUCCH, specific sequence and setting of parameters associated with HARQ-ACK to be transmitted. By combining the method/systems, in particular implanting the UE modules into Kim’s UE device would enable the UE to determine the number of bits associated with HARQ feedback in a payload UCI for uplink message/PUCCH transmission related to base sequence thereby saving on usage of resources in the system.

As to Claim 65.    (Currently Amended)    Kim discloses a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to [Sections 0177-0178: The memories store programs for processing and controlling the processor.  The processors are implemented by hardware, firmware software, or a combination thereof, Firmware or software configured to perform the present invention included in the processors or stored in the memories so as to be driven by the processors]:
transmit, to a user equipment (UE), signaling [i.e. Higher-layer signaling or PDCCH/DCI from eNB/base station; Section 0089: A value transmitted to a UE from an eNB through higher-layer signaling]  that indicates a UE-specific initial shift [i.e. CCE index, BSI, or specific initial value for PUCCH] to be applied to a base sequence for transmission of an uplink control message[Figs. 6, 9, Sections 0010, 0018, 0109, 0142: A PUCCH resource index is a value received from the base station of nCCE index of a first control channel element (CCE) in the PDCCH. UE receives specific parameter sets to use when generating uplink signal. Transmission related parameters includes PUCCH payload sequence and UE transmit PUCCH (includes UCI see 0046) by applying the parameters. The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select];
	 and receive uplink control information in the uplink control message [Section 0046: PUCCH (physical uplink control channel) transmission of a UE is conceptually identical to UCI (Uplink Control Information/Message) transmission on PUCCH]
 	wherein the uplink control message is based at least in part on a shifted sequence that is shifted with respect to the base sequence in accordance with the UE-specific initial shift and a number of bits associated with hybrid automatic repeat request (HARO) feedback [i.e. HARQ/ACK/NACK] in a payload [i.e. Information including the SR, 1 or 2 Bits HARQ-ACK and/or PUCCH payload] of the uplink control information [Sections 0072, 0078-0080, 0109: PUCCH transmission is defined by a cyclic shift of a base sequence and a sequence group number defined by shift pattern using pseudo-random sequence pattern that is initialized to a specific initial value for PUCCH. The PUCCH is used to transmit the following control information: (see 0078): SR (scheduling request, see 0079); HARQ/ACK or 1-bit HARQ-ACK/2-bit HARQ ACK (see 0080) is transmitted. In addition to the PUCCH resource index, ACK/NACK (i.e. HARQ feedback) transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE], 
Although Kim discloses PUCCH is used to transmit 1 or 2 bits HARQ-ACK (i.e. HARQ feedback) relating to control information related to PUCCH payload sequence based on base sequence in part of UE-specific initial shift or value it does not explicitly state “a number of” correlated to HARQ feedback.
However, Park teaches “a number of” correlated to bits associated with HARQ feedback [Figs. 1 and 9 (Depict UE-100 includes Uplink Control Information Generation Unit-910, Uplink Control Channel Format Determination Unit-920), Sections 0022, 0075, 0220, 0228: Method of transmitting uplink control information (i.e. UCI) through a PUCCH by a UE, determining a total number of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits to be transmitted in a subframe; and transmitting the UCI associated with HARQ-ACK, SR, and periodic CSI. Bits may be formed by encoding UCI bits of multiple HARQ-ACK bits, including SR information bit and CSI bits; and the coded bits scrambled using a cell-specific sequence. PUCCH format dynamically determined based on the setting of parameters associated with HARQ-ACK and one or a plurality of periodic CSI reports, and the size of a payload of a UCI to be transmitted. The UCI format determining unit determine HARQ-ACK information and UCI which is control information including a HARQ-ACK and CSI bit size].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Kim relating to UE determining 1 or 2 bit HARQ/ACK related to ACK/NACK transmission related parameters including PUCCH sequence and payload sequence relates to base sequence for UE to transmit UCI on PUCCH and applying parameters to the base station with the teaching of Park relating to UE comprising Uplink Control Information and PUCCH format modules enabling the UE to determine total number of HARQ-ACK bits associated with UCI, size of payload UCI, PUCCH, specific sequence and setting of parameters associated with HARQ-ACK to be transmitted. By combining the method/systems, in particular implanting the UE modules into Kim’s UE device would enable the UE to determine the number of bits associated with HARQ feedback in a payload UCI for uplink message/PUCCH transmission related to base sequence thereby saving on usage of resources in the system.
Conclusion
                                                   Prior Art Information 
		The prior art made of record and not relied upon Nazar et al. US 2011/0243066 in particular Sections 0006, 0166; and Yin et al. US 2011/0242997 in particular Fig. 1 that discloses Wireless device comprising an Uplink Control Information Payload Module-118 and Section [0041] is considered pertinent to applicant's disclosure; Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary, See PTO-892.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 7, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477